Exhibit 10.1

ASSET MANAGEMENT AGREEMENT

dated as of May 31, 2018

between

SPIRIT MTA REIT

and

SPIRIT REALTY, L.P.

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1.

    

DEFINITIONS

     1  

SECTION 2.

    

APPOINTMENT AND DUTIES OF THE MANAGER

     6  

SECTION 3.

    

DEVOTION OF TIME; ADDITIONAL ACTIVITIES

     10  

SECTION 4.

    

AGENCY

     11  

SECTION 5.

    

BANK ACCOUNTS

     11  

SECTION 6.

    

RECORDS; CONFIDENTIALITY

     11  

SECTION 7.

    

OBLIGATIONS OF MANAGER; RESTRICTIONS.

     12  

SECTION 8.

    

COMPENSATION

     12  

SECTION 9.

    

EXPENSES

     13  

SECTION 10.

    

LIMITS OF MANAGER RESPONSIBILITY; INDEMNIFICATION

     15  

SECTION 11.

    

NO JOINT VENTURE

     16  

SECTION 12.

    

TERM; TERMINATION

     16  

SECTION 13.

    

TERMINATION FEE

     17  

SECTION 14.

    

PROMOTE

     17  

SECTION 15.

    

ASSIGNMENT

     18  

SECTION 16.

    

ACTION UPON TERMINATION

     19  

SECTION 17.

    

RELEASE OF MONEY OR OTHER PROPERTY UPON WRITTEN REQUEST

     19  

SECTION 18.

    

NOTICES

     20  

SECTION 19.

    

BINDING NATURE OF AGREEMENT; SUCCESSORS AND ASSIGNS

     20  

SECTION 20.

    

ENTIRE AGREEMENT

     20  

SECTION 21.

    

ARBITRATION

     20  



--------------------------------------------------------------------------------

SECTION 22.

    

NAME LICENSE

     23  

SECTION 23.

    

CONTROLLING LAW

     23  

SECTION 24.

    

INDULGENCES, NOT WAIVERS

     23  

SECTION 25.

    

TITLES NOT TO AFFECT INTERPRETATION

     23  

SECTION 26.

    

EXECUTION IN COUNTERPARTS

     24  

SECTION 27.

    

PROVISIONS SEPARABLE

     24  

 



--------------------------------------------------------------------------------

ASSET MANAGEMENT AGREEMENT

THIS ASSET MANAGEMENT AGREEMENT (this “Agreement”) is made as of May 31, 2018 by
and between Spirit MTA REIT, a Maryland real estate investment trust (the
“Company”), and Spirit Realty, L.P., a Delaware limited partnership (together
with its permitted assignees, the “Manager”).

WHEREAS, the Company desires to avail itself of the experience, sources of
information, advice, assistance and certain facilities of, or available to, the
Manager and to have the Manager undertake the duties and responsibilities
hereinafter set forth, on behalf of the Company, as provided in this Agreement;
and

WHEREAS, the Manager is willing to render such services on the terms and
conditions hereinafter set forth.

NOW THEREFORE, IN CONSIDERATION OF THE MUTUAL AGREEMENTS HEREIN SET FORTH, THE
PARTIES HERETO AGREE AS FOLLOWS:

SECTION 1. DEFINITIONS.

The following terms have the meanings assigned to them:

“AAA” has the meaning set forth in Section 21 of this Agreement.

“Affiliate” means, with respect to any Person, (i) any other Person directly or
indirectly controlling, controlled by, or under common control with such Person,
(ii) any executive officer, general partner or managing member of such Person,
(iii) any member of the board of directors or board of managers (or bodies
performing similar functions) of such Person, and (iv) any legal entity for
which such Person acts as an executive officer, general partner or managing
member. For purposes of this Agreement, the Company shall not be considered an
Affiliate of the Manager.

“Agreement” means this Asset Management Agreement, as amended from time to time.

“Appellate Rules” has the meaning set forth in Section 21 of this Agreement.

“Award” has the meaning set forth in Section 21 of this Agreement.

“Board of Trustees” means the board of trustees of the Company.

“Change in Control” shall mean the occurrence of any of the following events:

(i) a transaction or series of transactions whereby any “person” or related
“group” of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of
the Exchange Act) (other than the Company or any Subsidiary of the Company)
directly or indirectly acquires beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act) of securities of the Company possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; or

 

1



--------------------------------------------------------------------------------

(ii) during any period of two (2) consecutive years, individuals who, at the
beginning of such period, constitute the Board of Trustees together with any new
trustee(s) (other than a trustee designated by a person who shall have entered
into an agreement with the Company to effect a transaction described in the
preceding clause (i) or the succeeding clause (iii) of this definition) whose
election by the Board of Trustees or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the trustees
then still in office who either were trustees at the beginning of the two
(2)-year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

(iii) the consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (A) a
merger, consolidation, reorganization, or business combination, (B) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (C) the acquisition of
assets or stock of another entity, in each case, other than a transaction:

(1) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and following which the Successor
Entity continues to own all or substantially all the assets that the Company
owned immediately before the transaction and succeeds to its business, and

(2) after which no person or group beneficially owns voting securities
representing fifty percent (50%) or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this clause (iii)(2) as beneficially owning fifty percent (50%)
or more of the combined voting power of the Successor Entity solely as a result
of the voting power held in the Company prior to the consummation of the
transaction; or

(iv) approval by the Company’s shareholders of a liquidation or dissolution of
the Company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Share” means a common share of beneficial interest, par value $0.01 per
share, of the Company now or hereafter authorized as common voting shares of the
Company.

“Company” has the meaning set forth in the preamble to this Agreement.

“Company Account” has the meaning set forth in Section 5 of this Agreement.

“Company Indemnified Party” has the meaning set forth in Section 10 of this
Agreement.

“Company TSR Percentage” means the XIRR, expressed as a percentage (rounded to
the nearest tenth of a percent (0.1%)), during the Measurement Period due to the
appreciation in the price per Common Share, plus dividends declared during the
Measurement Period, assuming dividends are reinvested in Common Shares on the
date that they were paid (at a price equal to the closing price per Common Share
on the applicable dividend payment date); provided, however, that for purposes
of calculating the Company TSR Percentage, the initial share price shall equal
the Initial Price Per Share and the final share price as of any given date shall
equal the Share Value.

 

2



--------------------------------------------------------------------------------

“Company TSR Amount” means the sum of the price per Common Share on the last day
of the Measurement Period, plus the sum of all dividends declared during the
Measurement Period, assuming dividends are reinvested in Common Shares on the
date that they were paid (at a price equal to the closing price per Common Share
on the applicable dividend payment date); provided, however, that for purposes
of calculating the Company TSR Amount, the initial share price shall equal the
Initial Price Per Share and the final share price as of any given date shall
equal the Share Value.

“Conflicts of Interest Policy” refers to the conflicts of interest policy
included in the Investment Manual.

“Disputes” has the meaning set forth in Section 21 of this Agreement.

“Distribution Date” means May 31, 2018.

“Effective Termination Date” means the earliest to occur of (i) the date
designated by the Company pursuant to Section 12(b)(i) or Section 12(c)(i) on
which the Manager shall cease to provide services under this Agreement and
(ii) the effective date of termination of this Agreement pursuant to
Section 12(b)(ii) and Section 12(c)(ii).

“Excess Funds” has the meaning set forth in Section 2(i) of this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“GAAP” means generally accepted accounting principles in the United States.

“Governing Instruments” means, with regard to any entity, the declaration of
trust and bylaws in the case of a real estate investment trust, the articles of
incorporation and bylaws in the case of a corporation, the certificate of
limited partnership (if applicable) and the partnership agreement in the case of
a general or limited partnership, the articles of formation and the operating
agreement in the case of a limited liability company, or, in each case,
comparable governing documents.

“Hurdle TSR Amount” means an indicative price per Common Share on the last day
of the Measurement Period calculated assuming appreciation in the price per
Common Share based on a specified Company TSR Percentage during the Measurement
Period; provided, however, that for purposes of calculating the Hurdle TSR
Amount, the initial share price shall equal the Initial Price Per Share.

“Indemnified Party” has the meaning set forth in Section 10 of this Agreement.

“Independent Trustees” means the members of the Board of Trustees who are not
officers or employees of the Manager, and who are otherwise “independent” in
accordance with the Company’s Governing Instruments and the rules of the NYSE or
such other securities exchange on which the Common Shares are listed.

“Initial Price Per Share” means the VWAP per Common Share for the 30 consecutive
trading days on the principal exchange on which such shares are then traded
immediately following the Distribution Date.

 

3



--------------------------------------------------------------------------------

“Investment Manual” means the investment manual approved by the Board of
Trustees, as the same may amended, restated, modified, supplemented or waived
pursuant to the approval of a majority of the entire Board of Trustees from time
to time (which must include a majority of the Independent Trustees).

“Investments” means the investments of the Company.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Licensed Name” has the meaning set forth in Section 22 of this Agreement.

“Losses” has the meaning set forth in Section 10 of this Agreement.

“License Term” has the meaning set forth in Section 22 of this Agreement.

“Management Fee” has the meaning set forth in Section 8(a) of this Agreement.

“Management Fee PIK Event” means (i) the good faith determination by the Board
of Trustees that forgoing the payment of all or any portion of the monthly
installment of the Management Fee is necessary for the Company to have
sufficient funds to declare and pay dividends required to be paid in cash in
order for the Company to maintain its status as a REIT under the Code and to
avoid incurring income or excise taxes, or (ii) the occurrence and continuance
of an “Early Amortization Event,” “Event of Default” or “Sweep Period,” in each
case, as defined under the Second Amended and Restated Master Indenture, dated
as of May 20, 2014, among Spirit Master Funding, LLC, Spirit Master Funding II,
LLC, Spirit Master Funding III, LLC and Citibank, N.A., as amended and
supplemented from time to time, such definitions not to be revised, modified or
amended without prior written consent by Manager.

“Manager” has the meaning set forth in the preamble to this Agreement.

“Measurement Period” means the period commencing on the Distribution Date and
ending upon the earlier of (i) the Effective Termination Date and (ii) the date
that is 42 full calendar months after the Distribution Date.

“Notice of Proposal to Negotiate” has the meaning set forth in Section 12(b)(i)
of this Agreement.

“NYSE” means the New York Stock Exchange.

“Operating Partnership” means Spirit MTA REIT, L.P., a Delaware limited
partnership, of which Spirit MTA OP Holdings, LLC, a Delaware limited liability
company and a wholly-owned subsidiary of the Company, is the sole general
partner. The Company is the managing member of Spirit MTA OP Holdings, LLC.

“Original Term” has the meaning set forth in Section 12(a) of this Agreement.

“Person” means any natural person, corporation, partnership, association,
limited liability company, estate, trust, joint venture, any federal, state,
county or municipal government or any bureau, department or agency thereof or
any other legal entity and any fiduciary acting in such capacity on behalf of
the foregoing.

“Preferred Share” means a share of share capital of the Company now or hereafter
authorized or reclassified that has dividend rights, or rights upon liquidation,
winding up and dissolution, that are superior or prior to the Common Shares.

 

4



--------------------------------------------------------------------------------

“Promote” has the meaning set forth in Section 14 of this Agreement.

“Property Management Agreement” means the Second Amended and Restated Property
Management and Servicing Agreement dated May 20, 2014, by and among Spirit
Realty, L.P., Spirit Master Funding, LLC, Spirit Master Funding II, LLC, Spirit
Master Funding III, LLC and Midland Loan Services, a division of PNC Bank,
National Association, as subsequently amended.

“REIT” means a real estate investment trust under the Code.

“Renewal Term” has the meaning set forth in Section 12(a) of this Agreement.

“Rules” has the meaning set forth in Section 21 of this Agreement.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Series A Preferred Shares” means the Series A preferred shares of the Company,
par value $0.01 per share.

“Share Value,” as of any given date, means the VWAP per Common Share for the 10
consecutive trading days on the principal exchange on which such shares are then
traded immediately preceding such date; provided, however, that if a Change in
Control causes the end of the Measurement Period, Share Value shall mean the
price per Common Share paid by the acquiror in the Change in Control transaction
or, to the extent that the consideration in the Change in Control transaction is
paid in stock of the acquiror or its affiliates, the Share Value shall mean the
value of the consideration paid per Common Share based on the VWAP per share of
such acquiror stock for the 10 consecutive trading days on the principal
exchange on which such shares are then traded immediately preceding the date on
which a Change in Control occurs.

“Subsidiary” means any subsidiary of the Company and any partnership, the
general partner of which is the Company or any subsidiary of the Company and any
limited liability company, the managing member of which is the Company or any
subsidiary of the Company.

“Termination Fee” has the meaning set forth in Section 13 of this Agreement.

“Termination Notice” has the meaning set forth in Section 12(b)(i) of this
Agreement.

“Transition Services Agreement” has the meaning set forth in Section 12(b)(i) of
this Agreement.

“VWAP” means the volume weighted average price.

“XIRR” means the Extended Internal Rate of Return as calculated by using the
“=XIRR” function in Microsoft Excel.

 

5



--------------------------------------------------------------------------------

SECTION 2. APPOINTMENT AND DUTIES OF THE MANAGER.

(a) The Company hereby appoints the Manager to manage the assets of the Company,
subject to the further terms and conditions set forth in this Agreement, and the
Manager hereby agrees to use its commercially reasonable efforts to perform each
of the duties set forth herein. The appointment of the Manager shall be
exclusive to the Manager, except to the extent that the Manager elects, pursuant
to the terms and conditions of this Agreement, to cause the duties of the
Manager hereunder to be provided by third parties.

(b) The Manager, in its capacity as manager of the assets and the day-to-day
operations of the Company (and all subsidiaries and joint ventures of the
Company), at all times will be subject to the supervision, direction and
management of the Board of Trustees and will have only such functions and
authority as the Company may delegate to it. The Company hereby reserves to a
majority of the Board of Trustees (three (3) of whom must be independent) the
following powers:

(i) the authority to determine or change the strategic direction of the Company
at any time and in the sole discretion of the Board of Trustees;

(ii) the approval of prospective Investments, to the extent required by the
Investment Manual or the Conflicts of Interest Policy, which may not be amended
in a manner that is detrimental to the Company without approval by a majority of
the Independent Trustees, it being understood that the Board of Trustees shall
have the power to reject prospective Investments, even if such Investments
comply with the criteria outlined in the Investment Manual;

(iii) the approval or disapproval of prospective dispositions of Investments, to
the extent required by the Investment Manual, as it may be amended by the Board
of Trustees from time to time;

(iv) the approval of the terms of loan documents for the Company’s financings;

(v) the approval of the Company’s annual budget (which shall address in
reasonable detail, among other matters, financing plans and capital planning, it
being understood that the Manager will submit such budget in advance to the
Board of Trustees for review and approval, and will provide quarterly updates of
performance against the annual budget to the Board of Trustees;

(vi) the approval of the retention of the Company’s registered public
accountants;

(vii) the approval of any material transaction between the Company and the
Manager and its Affiliates, other than transactions pursuant to this Agreement,
the Property Management Agreement and other transactions in effect as of the
Distribution Date;

(viii) the issuance of equity or debt securities by the Company;

(ix) the grant of equity incentive awards by the Company;

(x) the entry into joint ventures by the Company or its Subsidiaries;

(xi) the approval of entry into any transaction that would constitute a Change
in Control; and

 

6



--------------------------------------------------------------------------------

(xii) such other matters as may be determined by the Board of Trustees from time
to time.

(c) The Company, subject to Section 2(b), hereby delegates the following
functions and authority to the Manager. Subject to the Section 2(b), the Manager
will be responsible for managing the assets and the day-to-day operations of the
Company and will perform (or cause to be performed) such services and activities
relating to the assets and operations of the Company as may be appropriate,
including, without limitation:

(i) sourcing, investigating and evaluating prospective Investments and
dispositions of Investments, subject to and consistent with the Investment
Manual, and making recommendations with respect thereto to the Board of
Trustees, where applicable;

(ii) subject to and consistent with the Investment Manual, conducting
negotiations with brokers, sellers and purchasers, and their respective agents
and representatives, investment bankers and owners of privately and publicly
held real estate or related assets, regarding the purchase, sale, exchange or
other disposition of any Investments;

(iii) managing and monitoring the operating performance of Investments and
providing periodic reports to the Board of Trustees, including comparative
information with respect to such operating performance and budgeted or projected
operating results;

(iv) assisting the Company in developing criteria that are specifically tailored
to the Company’s investment objectives and making available to the Company the
Manager’s knowledge and experience with respect to its target assets;

(v) engaging and supervising independent contractors that provide services
relating to the Company or the Investments, including, but not limited to,
investment banking, legal or regulatory advisory, tax advisory, accounting
advisory, securities brokerage, property management/operations, property
condition, real estate and leasing advisory and brokerage, and other financial
and consulting services reasonably necessary for Manager to perform its duties
hereunder (it being understood that the Board of Trustees and its Audit
Committee shall retain authority to determine the Company’s independent public
accountant and that the Independent Trustees and any committee of the Board of
Trustees shall retain the authority to hire its or their own attorneys or other
advisors);

(vi) subject to any required approval of the Board of Trustees, negotiating, on
behalf of the Company, the terms of loan documents for the Company’s financings;

(vii) enforcing, monitoring and managing compliance with loan documents to which
the Company is a party on behalf of the Company;

(viii) coordinating and managing operations of any joint venture or
co-investment interests held by the Company and conducting all matters with the
joint venture or co-investment partners;

(ix) coordinating and supervising all property managers, tenant operators,
leasing agents and developers for the administration, leasing, management and/or
development of any of the Investments;

 

7



--------------------------------------------------------------------------------

(x) providing executive and administrative personnel, office space and office
services required in rendering services to the Company;

(xi) administering bookkeeping and accounting functions as are required for the
management and operation of the Company, contracting for audits and preparing or
causing to be prepared such periodic reports and filings as may be required by
any governmental authority in connection with the ordinary conduct of the
Company’s business, and otherwise advising and assisting the Company with its
compliance with applicable legal and regulatory requirements, including, without
limitation, periodic reports, returns or statements required under the Exchange
Act, the Code and any regulations or rulings thereunder, the securities and tax
statutes of any jurisdiction in which the Company is obligated to file such
reports, or the rules and regulations promulgated under any of the foregoing;

(xii) advising and assisting in the preparation and filing of all offering
documents, registration statements, prospectuses, proxies, and other forms or
documents filed with the SEC pursuant to the Securities Act or any state
securities regulators (it being understood that the Company shall be responsible
for the content of any and all of its offering documents, SEC filings or state
regulatory filings, and that Manager shall not be held liable for any costs or
liabilities arising out of any misstatements or omissions in the Company’s
offering documents, SEC filings, state regulatory filings or other filings
referred to in this subparagraph, whether or not material (except by reason of
acts constituting bad faith, willful misconduct, gross negligence or reckless
disregard of Manager’s duties under this Agreement);

(xiii) causing the Company to retain qualified accountants and legal counsel, as
applicable, to assist in developing appropriate accounting procedures,
compliance procedures and testing systems with respect to financial reporting
obligations and compliance with the provisions of the Code applicable to REITs
(it being understood that the Board of Trustees and its Audit Committee shall
retain authority to determine the Company’s independent public accountant and
that the Independent Trustees and any Committee of the Board of Trustees shall
retain the authority to hire its or their own attorneys or other advisors);

(xiv) taking all necessary actions to enable the Company to make required tax
filings and reports, including soliciting shareholders for required information
to the extent required by the provisions of the Code applicable to REITs;

(xv) counseling the Company regarding the maintenance of its status as a REIT
and monitoring compliance with the various REIT qualification tests and other
rules set out in the Code and Treasury Regulations thereunder;

(xvi) counseling the Company regarding the maintenance of its exemption from the
Investment Company Act and monitoring compliance with the requirements for
maintaining an exemption from the Investment Company Act;

(xvii) counseling the Company in connection with policy decisions to be made by
the Board of Trustees;

 

8



--------------------------------------------------------------------------------

(xviii) evaluating and recommending to the Board of Trustees modifications to
any hedging strategies in effect on the date hereof and engaging in hedging
activities;

(xix) communicating with the Company’s investors and analysts as required to
satisfy reporting or other requirements of any governing body or exchange on
which the Company’s securities are traded and to maintain effective relations
with such investors;

(xx) investing and re-investing any moneys and securities of the Company
(including investing in short-term Investments pending investment in
Investments, payment of fees, costs and expenses, or payments of dividends or
distributions to shareholders and partners of the Company) and advising the
Company as to its capital structure and capital raising;

(xxi) causing the Company to qualify to do business in all applicable
jurisdictions and to obtain and maintain all appropriate licenses;

(xxii) handling and resolving all claims, disputes or controversies (including
all litigation, arbitration, settlement or other proceedings or negotiations) in
which the Company may be involved or to which the Company may be subject arising
out of the Company’s day-to-day operations, subject to such limitations or
parameters as may be imposed from time to time by the Board of Trustees;

(xxiii) using commercially reasonable efforts to cause expenses incurred by or
on behalf of the Company to be within any expense guidelines set by the Board of
Trustees from time to time;

(xxiv) performing such other services as may be required from time to time for
management and other activities relating to the assets of the Company as the
Board of Trustees and Manager shall agree from time to time; and

(xxv) using commercially reasonable efforts to cause the Company to comply with
all applicable laws and regulations in all material respects, subject to the
Company providing appropriate, necessary and timely funding of capital.

The Board of Trustee has dispositive power in the event of any conflict between
the Board of Trustees and the Manager with respect to the functions and
authority delegated to the Manager above.

Without limiting the foregoing, the Manager will perform portfolio management
services on behalf of the Company with respect to the Investments. Such services
will include, but not be limited to, consulting with the Company on the purchase
and sale of, and other investment opportunities in connection with, the
Company’s portfolio of assets; the collection of information and the submission
of reports pertaining to the Company’s assets, interest rates and general
economic conditions; periodic review and evaluation of the performance of the
Company’s portfolio of assets; acting as liaison between the Company and
banking, mortgage banking, investment banking and other parties with respect to
the purchase, financing and disposition of assets; and other customary functions
related to portfolio management. Additionally, the Manager will perform
monitoring services on behalf of the Company with respect to any services
provided by third parties, which the Manager determines are material to the
performance of the business.

(d) Subject to Section 2(b) above and the Conflicts of Interest Policy, the
Manager may enter into agreements with other parties in connection with its
duties hereunder.

 

9



--------------------------------------------------------------------------------

(e) The Manager may retain, for and on behalf, and at the sole cost and expense,
of the Company, such services of accountants, legal counsel, tax counsel,
appraisers, insurers, brokers or business developers, transfer agents,
registrars, developers, investment banks, financial advisors, underwriters,
banks and other lenders and others as the Manager deems necessary or advisable
in connection with the management and operations of the Company. Notwithstanding
anything contained herein to the contrary, the Manager shall have the right to
cause any such services to be rendered by its employees or Affiliates (which,
for the avoidance of doubt, includes any employees, consultants or agents of any
Affiliate of the Manager).

(f) As frequently as the Manager may deem necessary or advisable, or at the
direction of the Board of Trustees, the Manager shall, at the sole cost and
expense of the Company, prepare, or cause to be prepared, with respect to any
Investment (i) an appraisal prepared by an independent real estate appraiser;
(ii) reports and information on the Company’s operations and asset performance;
and (iii) other information reasonably requested by the Company.

(g) The Manager shall prepare, or cause to be prepared, at the sole cost and
expense of the Company, all reports, financial or otherwise, with respect to the
Company required by the Board of Trustees in order for the Company to comply
with its Governing Instruments or any other materials required to be filed with
any governmental body or agency, as well as all materials and data necessary to
complete such reports and other materials including, without limitation, an
annual audit of the Company’s books of account by a nationally recognized
independent accounting firm.

(h) The Manager shall prepare regular reports for the Board of Trustees to
enable the Board of Trustees to review the Company’s acquisitions, portfolio
composition and characteristics, credit quality, performance and compliance with
the Investment Manual and any policies approved by the Board of Trustees.

(i) Notwithstanding anything contained in this Agreement to the contrary, the
Manager shall not be required to expend money (“Excess Funds”) in excess of that
contained in any applicable Company Account or otherwise made available by the
Company to be expended by the Manager hereunder. Failure of the Manager to
expend Excess Funds out-of-pocket shall not give rise or be a contributing
factor to the right of the Company under Section 12(b) to terminate this
Agreement due to the Manager’s unsatisfactory performance.

(j) In performing its duties under this Section 2, the Manager shall be entitled
to rely reasonably on qualified experts hired by the Manager.

SECTION 3. DEVOTION OF TIME; ADDITIONAL ACTIVITIES.

(a) The Manager will provide a management team, including a dedicated chief
executive officer and a dedicated chief financial officer, to provide the
management services hereunder. The members of such team shall devote such of
their time to the management of the Company as is reasonably necessary and
appropriate.

(b) Except to the extent set forth in clause (a) above or in the Conflicts of
Interest Policy, nothing herein shall prevent the Manager or any of its
Affiliates or any of the officers and employees of any of the foregoing from
engaging in other businesses or from rendering services of any kind to any other

 

10



--------------------------------------------------------------------------------

person or entity, including investment in, or advisory service to others
investing in, any type of real estate or real estate related investment,
including investments which meet the principal investment objectives of the
Company. Subject to the Conflicts of Interest Policy, the Company recognizes
that it is not entitled to preferential treatment in receiving information,
recommendations and other services from the Manager. The Manager shall act in
good faith to endeavor to identify to the Independent Trustees any conflicts
that may arise among the Company, the Manager and/or any other person or entity
on whose behalf the Manager may be engaged. When allocating investment
opportunities among the persons or entities for which the Manager acts as
manager, the Manager will comply with its Conflicts of Interest Policy as in
effect from time to time

(c) Managers, members, officers, employees and agents of the Manager or
Affiliates of the Manager may serve as trustees, officers, employees, agents,
nominees or signatories for the Company or any Subsidiary, to the extent
permitted by the Governing Instruments of the Company or any such Subsidiary, as
from time to time amended, or by any resolutions duly adopted by the Board of
Trustees pursuant to the Company’s Governing Instruments. When executing
documents or otherwise acting in such capacities for the Company, such persons
shall use their respective titles in the Company.

SECTION 4. AGENCY.

The Manager shall act as agent of the Company in making, acquiring, financing
and disposing of Investments, disbursing and collecting the Company’s funds,
paying the debts and fulfilling the obligations of the Company, supervising the
performance of professionals engaged by or on behalf of the Company and
handling, prosecuting and settling any claims of or against the Company, the
Board of Trustees, holders of the Company’s securities or the Company’s
representatives or properties.

SECTION 5. BANK ACCOUNTS.

The Manager may establish and maintain one or more bank accounts in the name of
the Company or any Subsidiary (any such account, a “Company Account”), and may
collect and deposit funds into any such Company Account or Company Accounts, and
disburse funds from any such Company Account or Company Accounts; and the
Manager shall from time to time render appropriate accountings of such
collections and payments to the Board of Trustees and, upon request, to the
auditors of the Company or any Subsidiary.

SECTION 6. RECORDS; CONFIDENTIALITY.

The Manager shall maintain appropriate books of accounts and records relating to
services performed under this Agreement, and such books of account and records
shall be accessible for inspection by representatives of the Company at any time
during normal business hours upon reasonable advance notice to the Manager.

The Manager shall keep confidential any and all non-public information obtained
in connection with the services rendered under this Agreement and shall not
disclose any such information to any person, except to (i) its Affiliates,
members, officers, directors, employees, agents, representatives or advisors who
have a need to know such information in order to carry out their duties to the
Company and who have a duty to the Manager or to the Company to keep such
information confidential, (ii) appraisers, financing sources and others in the
ordinary course of the Manager’s business for the purpose of rendering services
hereunder, provided that such persons agree to keep such information
confidential, (iii) in connection with any governmental or regulatory requests
of the Manager and any of its Affiliates, (v) as required by

 

11



--------------------------------------------------------------------------------

applicable law or regulation, including any applicable disclosure requirements
applicable to the Manager and its Affiliates under securities or blue sky laws
or stock exchange listing requirements, or (vi) with the prior written consent
of the Board of Trustees.

SECTION 7. OBLIGATIONS OF MANAGER; RESTRICTIONS.

(a) The Manager shall require each seller or transferor of Investments to the
Company to make such representations and warranties regarding such assets as
may, in the sole judgment made in good faith of the Manager, be necessary and
appropriate. In addition, the Manager shall take such other action as it deems
necessary or appropriate with regard to the protection of the Investments.

(b) The Manager shall refrain from any action that, in its sole judgment made in
good faith, (i) is not in compliance with the Investment Manual, (ii) can
reasonably be expected to result in the loss of the Company’s status as a REIT
under the Code or (iii) would violate any law, rule or regulation of any
governmental body or agency having jurisdiction over the Company or any
Subsidiary that would materially adversely affect the Company or that would
otherwise not be permitted by such entity’s Governing Instruments. If the
Manager is ordered to take any such action by the Board of Trustees, the Manager
shall promptly notify the Board of Trustees of the Manager’s judgment that such
action would adversely affect such status or violate any such law, rule or
regulation or the Governing Instruments. Notwithstanding the foregoing, the
Manager and its Affiliates, officers and employees shall not be liable to the
Company or any Subsidiary, the Board of Trustees, or the Company’s or any
Subsidiary’s shareholders or partners for any act or omission by the Manager,
its Affiliates, officers or employees except as provided in Section 10.

(c) The Manager shall at all times during the term of this Agreement (including
the Original Term and any renewal term) maintain a tangible net worth equal to
or greater than $1,000,000. Additionally, during such period the Manager shall
maintain “errors and omissions” insurance coverage and other insurance coverage
which is customarily carried by asset and investment managers performing
functions similar to those of the Manager under this Agreement with respect to
assets similar to the assets of the Company, in an amount which is comparable to
that customarily maintained by other managers or servicers of similar assets.

SECTION 8. COMPENSATION.

(a) The Company shall pay Manager a management fee (“Management Fee”) equal to
$20.0 million per annum, payable in equal monthly installments, in arrears, on
the tenth day of each calendar month beginning with the first calendar month
after the date of this Agreement; provided, however, that (i) in the event of a
Management Fee PIK Event arising under clause (i) of the definition thereof, the
portion of the monthly installment of the Management Fee that is necessary for
the Company to have sufficient funds to declare and pay dividends required to be
paid in cash in order for the Company to maintain its status as a REIT under the
Code and to avoid incurring income or excise taxes shall, during the occurrence
and continuation of any such Management Fee PIK Event, be payable in a number of
Series A Preferred Shares determined by dividing such portion of the Management
Fee by the liquidation preference of the Series A Preferred Shares rounded down
to the nearest whole share and (ii) in the event of a Management Fee PIK Event
arising under clause (ii) of the definition thereof, that the entire monthly
installment of the Management Fee shall, during the occurrence and continuation
of any such Management Fee PIK Event, be payable in a number of Series A
Preferred Shares determined by dividing the Management Fee by the liquidation
preference of the Series A Preferred Shares rounded down to the nearest whole
share. In the event that this Agreement commences on a date other than the first
day of a

 

12



--------------------------------------------------------------------------------

calendar month, or terminates on a date other than the last day of a calendar
month, the installment of the Management Fee payable for that month shall be
prorated for the actual number of days that this Agreement is effective in that
calendar month.

(b) The Management Fee is subject to adjustment pursuant to and in accordance
with the provisions of Section 12(b).

(c) To incentivize employees, officers, consultants, non-employee trustees,
Affiliates or representatives of the Manager to achieve the goals and business
objectives of the Company as established by the Board of Trustees, in addition
to the Management Fee set forth above, the Board of Trustees will have the
authority to make recommendations of annual equity awards to the Manager or its
affiliates or directly to employees, officers, consultants, non-employee
trustees, Affiliates or representatives of the Manager (including the dedicated
chief executive officer and chief financial officer of the Company), based on
the achievement by the Company of certain financial or other objectives
established by the Board of Trustees; provided that, no equity awards by the
Company to employees or officers of the Manager (including the dedicated chief
executive officer and chief financial officer of the Company) shall be made
without the Manager’s prior written consent. The Company, at its option, may
choose to issue such compensation in the form of equity awards in the Company or
the Operating Partnership, unless and to the extent that receipt of such equity
awards would adversely affect the Company’s status as a REIT, in which case, the
equity awards shall be limited to equity awards in the Operating Partnership,
unless and to the extent that receipt of such equity awards would adversely
affect the Operating Partnership’s status as a partnership for U.S. federal
income tax purposes or the Company’s status as a REIT, in which case, the grant
of equity awards shall not be made. Any transfer of such equity awards at any
time must comply with the transfer restrictions of the Operating Partnership’s
partnership agreement or the Company’s declaration of trust and bylaws, as
applicable.

SECTION 9. EXPENSES.

(a) Expenses of the Manager. Except as otherwise expressly provided herein or
approved by majority vote of the Independent Trustees or the Audit Committee of
the Board, the Manager shall bear the following expenses incurred in connection
with the performance of its duties under this Agreement:

(i) base salary, cash incentive compensation and other employment expenses
(excluding equity awards granted by the Company pursuant to Section 8(c)) of the
dedicated chief executive officer and dedicated chief financial officer of the
Company;

(ii) employment expenses of other personnel employed by the Manager, including,
but not limited to, salaries, wages, payroll taxes and the cost of employee
benefit plans;

(iii) fees and travel and other expenses of officers and employees of the
Manager, except for (A) fees and travel and other expenses of such persons
incurred while performing services on behalf of the Company (provided that, if
such fees and travel and other expenses are incurred while providing services on
behalf of both the Company and its affiliates and Spirit Realty Capital, Inc.
and its affiliates, the Manager shall have the authority to reasonably allocate
such fees and travel and other expenses between the entities), and (B) fees and
travel and other expenses of such persons who are trustees or officers of the
Company incurred in their capacities as trustees or officers of the Company;

(iv) rent, telephone, utilities, office furniture, equipment and machinery
(including

 

13



--------------------------------------------------------------------------------

computers, to the extent utilized) and other office expenses of the Manager,
except to the extent such expenses relate solely to an office maintained by the
Company separate from the office of the Manager; and

(v) miscellaneous administrative expenses relating to performance by the Manager
of its obligations hereunder.

(b) Expenses of the Company. Except as expressly otherwise provided in this
Agreement, the Company shall pay all of its and its Subsidiaries’ expenses, and,
without limiting the generality of the foregoing, it is specifically agreed that
the following expenses of the Company and its Subsidiaries shall be paid by the
Company or its Subsidiaries and shall not be paid by the Manager:

(i) the cost of borrowed money;

(ii) taxes on income and taxes and assessments on real and personal property, if
any, and all other taxes applicable to the Company or its Subsidiaries;

(iii) legal, auditing, accounting, underwriting, brokerage, listing, reporting,
registration and other fees, and printing, engraving and other expenses and
taxes incurred in connection with the issuance, distribution, transfer, trading,
registration and listing of the Company’s or any of its Subsidiaries securities
on the stock exchange, including transfer agent’s, registrar’s and indenture
trustee’s fees and charges;

(iv) expenses of organizing, restructuring, reorganizing or liquidating the
Company or any of its Subsidiaries, or of revising, amending, converting or
modifying the Company’s or any of its Subsidiaries’ organizational documents;

(v) fees and travel and other expenses paid to members of the Board of Trustees
and officers of the Company or those of individuals in similar positions with
any of its Subsidiaries in their capacities as such (but not in their capacities
as officers or employees of the Manager) and fees and travel and other expenses
paid to advisors, contractors, mortgage servicers, consultants, and other agents
and independent contractors employed by or on behalf of the Company and its
Subsidiaries;

(vi) expenses directly connected with the investigation, acquisition,
disposition or ownership of real estate interests or other property (including
third party property diligence costs, appraisal reporting, the costs of
foreclosure, insurance premiums, legal services, brokerage and sales
commissions, maintenance, repair, improvement and local management of property),
other than expenses with respect thereto of employees of the Manager, to the
extent that such expenses are to be borne by the Manager pursuant to
Section 9(a) above;

(vii) all insurance costs incurred in connection with the Company and its
Subsidiaries (including officer and trustee liability insurance) or in
connection with any officer and trustee indemnity agreement to which the Company
or any of its Subsidiaries is a party;

(viii) expenses connected with payments of dividends or interest or
contributions in cash or any other form made or caused to be made by the
Trustees to holders of securities of the Company or any of its Subsidiaries;

 

14



--------------------------------------------------------------------------------

(ix) all expenses connected with communications to holders of securities of the
Company or its Subsidiaries and other bookkeeping and clerical work necessary to
maintaining relations with holders of securities, including the cost of any
transfer agent, the cost of preparing, printing, posting, distributing and
mailing certificates for securities and proxy solicitation materials and reports
to holders of the Company’s or its Subsidiaries’ securities;

(x) legal, accounting and auditing fees and expenses in addition to those
described in subsection (iii) above;

(xi) filing and recording fees for regulatory or governmental filings, approvals
and notices to the extent not otherwise covered by any of the foregoing items of
this Section 9(b);

(xii) expenses relating to any office or office facilities maintained by the
Company or its Subsidiaries separate from the office of the Manager;

(xiii) software licensing fees and other fees and costs associated with
proprietary software and programs used separately by the Company;

(xiv) the costs and expenses of all equity award or compensation plans or
arrangements established by the Company or any of its Subsidiaries, including
the value of awards made by the Company or any of its Subsidiaries to the
Manager or its employees, if any, and payment of any employment or withholding
taxes in connection therewith; and

(xv) all other costs and expenses of the Company and its Subsidiaries, other
than those to be specifically borne by the Manager pursuant to Section 9(a)
above.

Notwithstanding the foregoing, nothing in this Agreement shall be deemed to
amend or modify the Property Management Agreement.

SECTION 10. LIMITS OF MANAGER RESPONSIBILITY; INDEMNIFICATION.

(a) The Manager assumes no responsibility under this Agreement other than to
render the services called for under this Agreement in good faith and shall not
be responsible for any action of the Board of Trustees in following or declining
to follow any advice or recommendations of the Manager, including as set forth
in Section 7(b). The Manager, its members, managers, officers and employees will
not be liable to the Company or any Subsidiary, to the Board of Trustees, or the
Company’s or any Subsidiary’s shareholders or partners for any acts or omissions
by the Manager, its Affiliates, members, managers, officers or employees,
pursuant to or in accordance with this Agreement, except by reason of acts
constituting bad faith, willful misconduct or gross negligence. The Company
shall, to the full extent lawful, reimburse, indemnify and hold the Manager, its
Affiliates, members, managers, officers and employees, sub-advisers and each
other Person, if any, controlling the Manager (each, an “Indemnified Party”),
harmless of and from any and all expenses, losses, damages, liabilities,
demands, charges and claims of any nature whatsoever (including attorneys’ fees)
(collectively, “Losses”) in respect of or arising from any acts or omissions of
such Indemnified Party made in good faith in the performance of the Manager’s
duties under this Agreement and not constituting such Indemnified Party’s bad
faith, willful misconduct or gross negligence.

(b) The Manager shall, to the full extent lawful, reimburse, indemnify and hold
the Company, its shareholders, trustees, officers and employees and each other
Person, if any, controlling the Company (each, a “Company Indemnified Party”),
harmless of and from any and all Losses in respect of or arising from any acts
or omissions of the Manager constituting bad faith, willful misconduct or gross
negligence.

 

15



--------------------------------------------------------------------------------

SECTION 11. NO JOINT VENTURE.

Nothing in this Agreement shall be construed to make the Company and the Manager
partners or joint venturers or impose any liability as such on either of them.

SECTION 12. TERM; TERMINATION.

(a) Term. Unless terminated in accordance with Section 15(a), this Agreement
shall be in effect until the date that is three years after the date hereof (the
“Original Term”). At the expiration of the Original Term, this Agreement shall
be deemed renewed automatically each year for an additional one-year period
(each, a “Renewal Term”), unless terminated pursuant to Section 12(b) or
Section 12(c) below.

(b) Termination without Cause.

(i) Termination by the Company. The Company may terminate this Agreement at any
time upon 180-day written notice to the Manager informing it of the Company’s
intention to terminate this Agreement. Effective on the termination date of this
Agreement under this Section 12(b)(i), the Company and the Manager will enter
into a transition services agreement (“Transition Services Agreement”), upon
mutually acceptable terms, that shall be in effect until the date that is eight
months after the date of the termination of this Agreement. For its services
under the Transition Services Agreement, the Company shall pay the Manager the
Management Fee, pro rated for the eights-month term of the Transition Services
Agreement, payable in equal monthly installments, in arrears, on the tenth day
of each calendar month beginning with the first calendar month after the date of
termination of this Agreement.

(ii) Termination by the Manager. No later than 180 days prior to the expiration
of the Original Term or any Renewal Term, the Manager may deliver written notice
to the Company informing it of the Manager’s intention not to renew the term,
whereupon the term of this Agreement shall not be renewed and extended, and this
Agreement shall terminate effective on the expiration date of this Agreement
next following the delivery of such notice.

(c) Termination for Cause.

(i) Termination by the Company. The Company may terminate this Agreement upon 30
days’ prior written notice to the Manager if (A) there is a commencement of any
proceeding relating to the Manager’s bankruptcy or insolvency, including an
order for relief in an involuntary bankruptcy case or the Manager authorizing or
filing a voluntary bankruptcy petition, and such proceeding or order shall
remain in force or unstayed for a period of 30 days, (B) the Manager dissolves
as an entity, or (C) the Manager commits fraud against the Company,
misappropriates or embezzles funds of the Company, or acts in a manner
constituting bad faith, willful misconduct or gross negligence in the
performance of its duties under this Agreement; provided, however, that if any
of the actions or omissions described in this clause (C) are caused by an
employee and/or officer of the Manager or one of its affiliates and the Manager
takes appropriate action against such person and cures the damage caused by such
actions or omissions within 30 days of the Manager’s actual knowledge of its
commission or omission, the Company shall not have the right to terminate this
Agreement pursuant to this clause (iii).

 

16



--------------------------------------------------------------------------------

(ii) Termination by the Manager. The Manager may terminate this Agreement upon
60 days’ prior written notice to the Company in the event that the Company shall
default in the performance or observance of any material term, condition or
covenant contained in this Agreement and such default shall continue for a
period of 30 days after written notice thereof specifying such default and
requesting that the same be remedied in such 30-day period. The Manager may also
terminate this Agreement in its sole discretion effective immediately
concurrently with or within 90 days following a Change in Control or a non-cause
termination of the Property Management Agreement, in each case upon 30 days’
prior written notice to the Company.

SECTION 13. TERMINATION FEE.

In the event that this Agreement is terminated (a) by the Company pursuant to
Section 12(b)(i) or (b) by the Manager pursuant to Section 12(c)(ii), the
Company shall pay to the Manager, on the Effective Termination Date or as
promptly thereafter as practicable, a termination fee (the “Termination Fee”)
equal to 1.75 times the sum of (x) the Management Fee for the 12 full calendar
months preceding the Effective Termination Date, plus (y) all fees due to the
Manager or its Affiliates under the Property Management Agreement for the 12
full calendar months preceding the Effective Termination Date.

SECTION 14. PROMOTE.

Upon the earlier of (a) a termination of this Agreement pursuant to
Section 12(b)(i), (b) a termination of this Agreement pursuant to
Section 12(c)(ii), and (c) the date that is 42 full calendar months after the
date of this Agreement, the Company shall pay to the Manager, on the date of the
relevant termination or other event or as promptly thereafter as practicable, a
cash promote payment (the “Promote”) if the Company TSR Percentage exceeds 10%
during the Measurement Period. The Promote shall be calculated, without
duplication, as follows:

(i) to the extent that the Company TSR Percentage exceeds 10% during the
Measurement Period, the Promote shall equal the product of:

(x) the weighted-average number of Common Shares outstanding during the
Measurement Period (calculated on a fully-diluted basis in accordance with
GAAP), multiplied by

(y) the product of (A) 10%, multiplied by (B) the difference of (I) the Company
TSR Amount not to exceed a Hurdle TSR Amount implied by a Company TSR Percentage
during the Measurement Period of 12.5%, less (II) a Hurdle TSR Amount implied by
a Company TSR Percentage during the Measurement Period of 10%;

(ii) to the extent that the Company TSR Percentage exceeds 12.5% during the
Measurement Period, the Promote shall equal the sum of:

(x) the amount under (i) above, plus

(y) the product of:

(A) the weighted-average number of Common Shares outstanding during the
Measurement Period (calculated on a fully-diluted basis in accordance with
GAAP), multiplied by

 

17



--------------------------------------------------------------------------------

(B) the product of (I) 15%, multiplied by (II) the difference of (1) the Company
TSR Amount not to exceed a Hurdle TSR Amount implied by a Company TSR Percentage
during the Measurement Period of 15%, less (2) a Hurdle TSR Amount implied by a
Company TSR Percentage during the Measurement Period of 12.5%; and

(iii) to the extent that the Company TSR Percentage exceeds 15% during the
Measurement Period, the Promote shall equal the sum of:

(x) the amount under (ii) above, plus

(y) the product of:

(A) the weighted-average number of Common Shares outstanding during the
Measurement Period (calculated on a fully-diluted basis in accordance with
GAAP), multiplied by

(B) the product of (I) 20%, multiplied by (II) the difference of (1) the Company
TSR Amount, less (2) a Hurdle TSR Amount implied by a Company TSR Percentage
during the Measurement Period of 15%.

For avoidance of doubt, the Promote (including the related definitions of the
Company TSR Amount, the Company TSR Percentage and the Hurdle TSR Amount) shall
be calculated consistent with the illustrative Promote calculation methodology
set forth on Exhibit A hereto.

SECTION 15. ASSIGNMENT.

(a) Except as set forth in Section 15(b), this Agreement shall terminate
automatically in the event of its assignment, in whole or in part, by the
Manager, unless such assignment is consented to in writing by the Company with
the consent of a majority of the Independent Trustees; provided, however, that
no such consent shall be required in the case of an assignment by the Manager to
an entity whose business and operations are managed or supervised by Spirit
Realty Capital, Inc. Any such permitted assignment shall bind the assignee under
this Agreement in the same manner as the Manager is bound. The Manager shall
continue to be liable to the Company for all errors or omissions of any assignee
that is managed or supervised by Spirit Realty Capital, Inc. The Manager shall
not be liable for errors or omissions of any other successor manager arising
from and after any such assignment. In the case of any assignment, the assignee
shall execute and deliver to the Company a counterpart of this Agreement naming
such assignee as Manager. This Agreement shall not be assigned by the Company
without the prior written consent of the Manager, except in the case of
assignment by the Company to another REIT or other organization that is a
successor (by merger, consolidation or purchase of assets) to the Company, in
which case such successor organization shall be bound under this Agreement and
by the terms of such assignment in the same manner as the Company is bound under
this Agreement.

(b) Notwithstanding any provision of this Agreement, the Manager may subcontract
and assign any or all of its responsibilities under Section 2 to any of its
Affiliates in accordance with the terms of this Agreement, and the Company
hereby consents to any such assignment and subcontracting. In addition, provided
that the Manager provides prior written notice to the Company for informational
purposes only, nothing contained in this Agreement shall preclude any pledge,
hypothecation or other transfer of any amounts payable to the Manager under this
Agreement.

 

18



--------------------------------------------------------------------------------

SECTION 16. ACTION UPON TERMINATION.

(a) From and after the Effective Termination Date pursuant to Section 12, the
Manager shall not be entitled to compensation for further services under this
Agreement, but shall be paid all compensation accruing to the date of
termination, including, without limitation, any Termination Fee or/and Promote
Fee due in connection with such termination. On the Effective Termination Date
or as promptly thereafter as practicable, the Manager shall forthwith:

(i) after deducting any accrued compensation and reimbursement for its expenses
to which it is then entitled, pay over to the Company or a Subsidiary all money
collected and held for the account of the Company or a Subsidiary pursuant to
this Agreement;

(ii) deliver to the Board of Trustees a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board of Trustees with respect to the Company or a Subsidiary; and

(iii) deliver to the Board of Trustees all property and documents of the Company
or any Subsidiary then in the custody of the Manager; provided, however, that
the Manager may retain copies of all such information.

(b) Upon termination of this Agreement pursuant to Section 12, on the Effective
Termination Date or as promptly thereafter as practicable, the Company shall
forthwith:

(i) pay over to the Manager all compensation accruing to the date of
termination, including, without limitation, any Termination Fee or/and Promote
Fee due in connection with such termination; and

(ii) reimbursement the Manager for all its expenses to which it is then
entitled.

(c) The obligation of the Company to pay the Termination Fee and the Promote Fee
shall survive the termination of this Agreement. In addition, Section 9 and
Section 10 shall survive the termination of this Agreement.

SECTION 17. RELEASE OF MONEY OR OTHER PROPERTY UPON WRITTEN REQUEST.

The Manager agrees that any money or other property of the Company or a
Subsidiary thereof held by the Manager under this Agreement shall be held by the
Manager as custodian for the Company or such Subsidiary, and the Manager’s
records shall be appropriately marked clearly to reflect the ownership of such
money or other property by the Company or such Subsidiary. Upon the receipt by
the Manager of a written request signed by a duly authorized officer of the
Company requesting the Manager to release to the Company or any Subsidiary any
money or other property then held by the Manager for the account of the Company
or any Subsidiary under this Agreement, the Manager shall release such money or
other property to the Company or any Subsidiary within a reasonable period of
time, but in no event later than 30 days following such request. The Manager
shall not be liable to the Company, any Subsidiary, the Independent Trustees, or
the Company’s or a Subsidiary’s shareholders or partners for any acts performed,
or omissions to act, by the Company or any Subsidiary in connection with the
money or other property released to the Company or any Subsidiary in accordance
with the first sentence of this Section 17.

 

19



--------------------------------------------------------------------------------

SECTION 18. NOTICES.

Unless expressly provided otherwise in this Agreement, all notices, requests,
demands and other communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been duly given, made and
received when delivered against receipt or upon actual receipt of (i) personal
delivery, (ii) delivery by reputable overnight courier, (iii) delivery by
facsimile transmission or email against answerback, (iv) delivery by registered
or certified mail, postage prepaid, return receipt requested, addressed as set
forth below:

 

  (a) If to the Company:

Spirit MTA REIT

c/o Spirit Realty Capital, Inc.

2727 North Harwood Street

Suite 300, Dallas, Texas 75201

Attention: General Counsel

 

  (b) If to the Manager:

Spirit Realty, L.P.

2727 North Harwood Street

Suite 300, Dallas, Texas 75201

Attention: General Counsel

Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 18 for the giving of notice.

SECTION 19. BINDING NATURE OF AGREEMENT; SUCCESSORS AND ASSIGNS.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors and
permitted assigns as provided in this Agreement.

SECTION 20. ENTIRE AGREEMENT.

This Agreement contains the entire agreement and understanding among the parties
hereto with respect to the subject matter of this Agreement, and supersedes all
prior and contemporaneous agreements, understandings, inducements and
conditions, express or implied, oral or written, of any nature whatsoever with
respect to the subject matter of this Agreement. The express terms of this
Agreement control and supersede any course of performance and/or usage of the
trade inconsistent with any of the terms of this Agreement. This Agreement may
not be modified or amended other than by an agreement in writing executed by
both parties.

SECTION 21. ARBITRATION.

(a) Any disputes, claims or controversies arising out of or relating to this
Agreement, the provision of services by the Manager pursuant to this Agreement
or the transactions contemplated hereby, including any disputes, claims or
controversies brought by or on behalf of the Company or the Manager or any
holder of equity interests (which, for purposes of this Section 21, shall mean
any holder of record

 

20



--------------------------------------------------------------------------------

or any beneficial owner of equity interests or any former holder of record or
beneficial owner of equity interests) of the Company or the Manager, either on
his, her or its own behalf, on behalf of the Company or the Manager or on behalf
of any series or class of equity interests of the Company or Manager or holders
of any equity interests of the Company or the Manager against the Company or the
Manager or any of their respective trustees, directors, members, officers,
managers (including the Manager or its successor), agents or employees,
including any disputes, claims or controversies relating to the meaning,
interpretation, effect, validity, performance or enforcement of this Agreement,
including this arbitration agreement or the governing documents of the Company
or the Manager (all of which are referred to as “Disputes”), or relating in any
way to such a Dispute or Disputes shall, on the demand of any party to such
Dispute or Disputes, be resolved through binding and final arbitration in
accordance with the Commercial Arbitration Rules (the “Rules”) of the American
Arbitration Association (“AAA”) then in effect, except as those Rules may be
modified in this Section 21. For the avoidance of doubt, and not as a
limitation, Disputes are intended to include derivative actions against the
trustees, directors, officers or managers of the Company or the Manager and
class actions by a holder of equity interests against those individuals or
entities and the Company or the Manager. For the avoidance of doubt, a Dispute
shall include a Dispute made derivatively on behalf of one party against another
party. For purposes of this Section 21, the term “equity interest” shall mean,
(i) in respect of the Company, shares of beneficial interest of the Company, and
(ii) in respect of the Manager, “membership interest” in the Manager as defined
in the Delaware Limited Partnership Act.

(b) There shall be three (3) arbitrators. If there are only two (2) parties to
the Dispute, each party shall select one (1) arbitrator within fifteen (15) days
after receipt by respondent of a copy of the demand for arbitration. The
arbitrators may be affiliated or interested persons of the parties. If there are
more than two (2) parties to the Dispute, all claimants, on the one hand, and
all respondents, on the other hand, shall each select, by the vote of a majority
of the claimants or the respondents, as the case may be, one (1) arbitrator
within fifteen (15) days after receipt of the demand for arbitration. The
arbitrators may be affiliated or interested persons of the claimants or the
respondents, as the case may be. If either a claimant (or all claimants) or a
respondent (or all respondents) fail(s) to timely select an arbitrator then the
party (or parties) who has selected an arbitrator may request AAA to provide a
list of three (3) proposed arbitrators in accordance with the Rules (each of
whom shall be neutral, impartial and unaffiliated with any party) and the party
(or parties) that failed to timely appoint an arbitrator shall have ten
(10) days from the date AAA provides the list to select one (1) of the three
(3) arbitrators proposed by AAA. If the party (or parties) fail(s) to select the
second (2nd) arbitrator by that time, the party (or parties) who have appointed
the first (1st) arbitrator shall then have ten (10) days to select one (1) of
the three (3) arbitrators proposed by AAA to be the second (2nd) arbitrator;
and, if he/they should fail to select the second (2nd) arbitrator by such time,
AAA shall select, within fifteen (15) days thereafter, one (1) of the three
(3) arbitrators it had proposed as the second (2nd) arbitrator. The two
(2) arbitrators so appointed shall jointly appoint the third (3rd) and presiding
arbitrator (who shall be neutral, impartial and unaffiliated with any party)
within fifteen (15) days of the appointment of the second (2nd) arbitrator. If
the third (3rd) arbitrator has not been appointed within the time limit
specified herein, then AAA shall provide a list of proposed arbitrators in
accordance with the Rules, and the arbitrator shall be appointed by AAA in
accordance with a listing, striking and ranking procedure, with each party
having a limited number of strikes, excluding strikes for cause.

(c) The place of arbitration shall be Dallas, Texas, unless otherwise agreed by
the parties.

(d) There shall be only limited documentary discovery of documents directly
related to the issues in dispute, as may be ordered by the arbitrators. For the
avoidance of doubt, it is intended that there shall be no depositions and no
other discovery other than limited documentary discovery as described in the
preceding sentence.

 

21



--------------------------------------------------------------------------------

(e) In rendering an award or decision (the “Award”), the arbitrators shall be
required to follow the laws of the State of Maryland. Any arbitration
proceedings or award rendered hereunder and the validity, effect and
interpretation of this arbitration agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq. The Award shall be in writing and shall
state the findings of fact and conclusions of law on which it is based. Any
monetary award shall be made and payable in U.S. dollars free of any tax,
deduction or offset. Subject to Section 21(g), each party against which the
Award assesses a monetary obligation shall pay that obligation on or before the
thirtieth (30th) day following the date of the Award or such other date as the
Award may provide.

(f) Except to the extent expressly provided by this Agreement or as otherwise
agreed by the parties thereto, each party involved in a Dispute shall bear its
own costs and expenses (including attorneys’ fees), and the arbitrators shall
not render an award that would include shifting of any such costs or expenses
(including attorneys’ fees) or, in a derivative case or class action, award any
portion of the Company’s or the Manager’s, as applicable, award to the claimant
or the claimant’s attorneys. Each party (or, if there are more than two
(2) parties to the Dispute, all claimants, on the one hand, and all respondents,
on the other hand, respectively) shall bear the costs and expenses of its (or
their) selected arbitrator and the parties (or, if there are more than two
(2) parties to the Dispute, all claimants, on the one hand, and all respondents,
on the other hand) shall equally bear the costs and expenses of the third (3rd)
appointed arbitrator.

(g) Notwithstanding any language to the contrary in this Agreement, the Award,
including but not limited to, any interim Award, may be appealed pursuant to the
AAA’s Optional Appellate Arbitration Rules (“Appellate Rules”). The Award shall
not be considered final until after the time for filing the notice of appeal
pursuant to the Appellate Rules has expired. Appeals must be initiated within
thirty (30) days of receipt of the Award by filing a notice of appeal with any
AAA office. Following the appeal process, the decision rendered by the appeal
tribunal may be entered in any court having jurisdiction thereof. For the
avoidance of doubt, and despite any contrary provision of the Appellate Rules,
this Section 21(f) shall apply to any appeal pursuant to this Section and the
appeal tribunal shall not render an award that would include shifting of any
costs or expenses (including attorneys’ fees) of any party.

(h) Following the expiration of the time for filing the notice of appeal, or the
conclusion of the appeal process set forth in Section 21(g), the Award shall be
final and binding upon the parties thereto and shall be the sole and exclusive
remedy between those parties relating to the Dispute, including any claims,
counterclaims, issues or accounting presented to the arbitrators. Judgment upon
the Award may be entered in any court having jurisdiction. To the fullest extent
permitted by law, no application or appeal to any court of competent
jurisdiction may be made in connection with any question of law arising in the
course of arbitration or with respect to any award made except for actions
relating to enforcement of this agreement to arbitrate or any arbitral award
issued hereunder and except for actions seeking interim or other provisional
relief in aid of arbitration proceedings in any court of competent jurisdiction.

(i) This Section 21 is intended to benefit and be enforceable by the Company,
the Manager and their respective holders of equity interests, trustees,
directors, officers, managers (including the Manager or its successor), agents
or employees, and their respective successors and assigns and shall be binding
upon the Company, the Manager and their respective holders of equity interests,
and be in addition to, and not in substitution for, any other rights to
indemnification or contribution that such individuals or entities may have by
contract or otherwise.

 

22



--------------------------------------------------------------------------------

SECTION 22. NAME LICENSE.

The Manager hereby grants to the Company and its Affiliates a personal,
royalty-free, non-exclusive, non-sublicensable, and non-transferable right and
license during the License Term (as defined below) and Wind-Down Term (if any,
and as defined below) to use, display and reproduce the name “Spirit” (“Licensed
Name”) in connection with the operation of their respective businesses,
including in the corporate names of Company and its Affiliates. The “License
Term” shall mean the period commencing on the date of this Agreement and
continuing until 90 days after the Effective Date of Termination of this
Agreement. For the avoidance of doubt, the license grant herein is non-exclusive
and accordingly the Manager and its Affiliates hereby retain the right to
continue using the Licensed Name and to license or transfer any rights the
Manager and its Affiliates may have in the Licensed Name to third parties, and
Company and its Affiliates will not take any action to challenge the Manager and
its Affiliates rights in the Licensed Name. Company and its Affiliates
acknowledge that certain goodwill and reputation may be associated with the
Licensed Name and agree to use the Licensed Name only in a manner that maintains
and promotes such goodwill and reputation, and any use in contravention of the
foregoing shall be deemed a material breach of this Agreement. Company and its
Affiliates shall cooperate with Manager and its Affiliates in facilitating the
Manager’s control of the nature and quality of the products, services and other
uses of the Licensed Name, including providing Manager, upon Manager’s written
request, with samples of any public facing materials produced by or on behalf of
the Company and its Affiliates that bear the Licensed Name. Upon the expiration
of the License Term, (i) the license grant set forth in this Section 22 will
terminate, (ii) Company and its Affiliates will cease all use of the Licensed
Name and destroy, or at Manager’s election transfer to Manager, all public
facing materials in the Company and its Affiliates’ possession or control
containing the Licensed Names, and (iii) Company and its Affiliates will
immediately change their corporate names to no longer contain the word “Spirit”
or any derivation thereof.

SECTION 23. CONTROLLING LAW.

This Agreement and all questions relating to its validity, interpretation,
performance and enforcement shall be governed by and construed, interpreted and
enforced in accordance with the laws of the State of New York, notwithstanding
any New York or other conflict-of-law provisions to the contrary.

SECTION 24. INDULGENCES, NOT WAIVERS.

Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

SECTION 25. TITLES NOT TO AFFECT INTERPRETATION.

The titles of paragraphs and subparagraphs contained in this Agreement are for
convenience only, and they neither form a part of this Agreement nor are they to
be used in the construction or interpretation of this Agreement.

 

23



--------------------------------------------------------------------------------

SECTION 26. EXECUTION IN COUNTERPARTS.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original as against any party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.
This Agreement shall become binding when one or more counterparts of this
Agreement, individually or taken together, shall bear the signatures of all of
the parties reflected hereon as the signatories.

SECTION 27. PROVISIONS SEPARABLE.

The provisions of this Agreement are independent of and separable from each
other, and no provision shall be affected or rendered invalid or unenforceable
by virtue of the fact that for any reason any other or others of them may be
invalid or unenforceable in whole or in part.

[Remainder of this page intentionally left blank]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COMPANY:

Spirit MTA REIT

By:

 

/s/ Ricardo Rodriguez

 

Name: Ricardo Rodriguez

  Title: Chief Executive Officer, President, Chief Financial Officer and
Treasurer

MANAGER:

Spirit Realty, L.P.,

a Delaware limited partnership

By: Spirit General OP Holdings, LLC, a Delaware limited liability company, its
General Partner

By:

 

/s/ Ken Heimlich

 

Name: Ken Heimlich

 

Title: Executive Vice President

[Signature page to Asset Management Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Illustrative Total Shareholder Return Calculation Methodology

[See attached.]



--------------------------------------------------------------------------------

Spirit Promote Calculation

 

Assumptions    Annual     Quarterly  

Illustrative Initial Share Price

   $ 10.00          

Illustrative Dividend Per Share (1)

   $ 0.50     $ 0.13  

Implied Illustrative Initial Yield

     5.0 %         

Illustrative Share Price CAGR

     12.5 %      3.0 % 

    

 

Structural Notes

Promote paid in month 36 on weighted average shares over that timeframe Initial
measurement based on first 30 days SMTA trading VWAP SRC promote calculated on a
per share basis, that per share figure is multiplied by the wtd. avg. shares
outstanding over the entire period The measurement period to determine the exit
share price is the 30 VWAP ending the day before the termination of the
contract, the end of 36 months, or the cash/stock mix that SMTA shareholders
receive in a change of control transaction

 

 

Total Shareholder Return Illustration (Assuming Dividend Reinvestment)

 

     Q218     Q318     Q418     Q119     Q219     Q319     Q419     Q120    
Q220     Q320     Q420     Q121     Q221  

Share Price

  $ 10.00     $ 10.30     $ 10.61     $ 10.92     $ 11.25     $ 11.59     $
11.93     $ 12.29     $ 12.66     $ 13.03     $ 13.42     $ 13.83     $ 14.24  

Dividends / Share - Reinvested

          $ 0.13     $ 0.13     $ 0.13     $ 0.13     $ 0.13     $ 0.13     $
0.13     $ 0.13     $ 0.13     $ 0.13     $ 0.13     $ 0.13  

Shares Purchased

    1.000       0.012       0.012       0.011       0.011       0.011      
0.010       0.010       0.010       0.010       0.009       0.009       0.009  

Adjusted Shares

    1.000       1.012       1.024       1.035       1.046       1.057      
1.068       1.078       1.088       1.097       1.107       1.116       1.125  

Cash Flow

  ($ 10.000 )                                                                   
                        $ 16.01  

Total Shareholder Return

    17.0 %                         

 

Per Share Promote to SRC - 36 Months                Hurdle      In the
Money      SRC Value        Threshold     Promote     Low      High        

Amount Eligible For Hurdle One

     10.0 %      10.0 %    $ 13.310      $ 14.238      $ 0.928      $ 0.093  

Amount Eligible For Hurdle Two

     12.5 %      15.0 %    $ 14.238      $ 15.209      $ 0.970      $ 0.146  

Amount Eligible For Hurdle Three

     15.0 %      20.0 %    $ 15.209        NA      $ 0.802      $ 0.160  

Per Share Value to SRC

                                     $ 2.701      $ 0.399  

Weighted Average Shares Outstanding Calculation

 

     Q218   Q318   Q418   Q119   Q219   Q319   Q419   Q120   Q220   Q320   Q420
  Q121   Q221

1) No Share Issuance

Shares Outstanding

  90   90   90   90   90   90   90   90   90   90   90   90   90

Wtd. Avg. Shares Outstanding

  90                                

p     

Issuance / Buyback     

           

2) Share Buyback

Shares Outstanding

  90   90   90   90   80   80   80   80   80   80   80   80   80

Wtd. Avg. Shares Outstanding

  83                                

p     

Issuance / Buyback     

           

3) Share Issuance

Shares Outstanding

  90   90   90   90   100   100   100   100   100   100   100   100   100

Wtd. Avg. Shares Outstanding

  97                                

p     

Issuance / Buyback     

                                                                

Sensitivity to Illustrative Share Price CAGR

 

                             

Illustrative Share Price CAGR

                  0.0%   2.5%   5.0%   7.5%   10.0%   12.5%   15.0%  

SRC Promote Per Share

                  $0.000   $0.000   $0.000   $0.077   $0.211   $0.399   $0.605  

Gross Promote Assuming ($MM)

                             

1) No Share Issuance

                  —     —     —     7   19   36   54  

2) Share Buyback

                  —     —     —     6   17   33   50  

3) Share Issuance

                  —     —     —     7   20   39   58  

Note

1. Assumes no change in dividend